DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 01/13/2020 fails to comply with 37 CFR 1.98(a)(1), which requires the following: (1) a list of all patents, publications, applications, or other information submitted for consideration by the Office; (2) U.S. patents and U.S. patent application publications listed in a section separately from citations of other documents; (3) the application number of the application in which the information disclosure statement is being submitted on each page of the list; (4) a column that provides a blank space next to each document to be considered, for the examiner’s initials; and (5) a heading that clearly indicates that the list is an information disclosure statement.  The information disclosure statement has been placed in the application file, but the information referred to therein has not been considered.


Election/Restrictions
Applicant’s election without traverse of claims 1-11 in the reply filed on 04/12/2022 is acknowledged.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ma (“Low-loss chalcogenide waveguides for chemical sensing in the mid-infrared”, Vol. 21, No. 24, OPTICS EXPRESS) in view of Lin (“Label-Free Glucose Sensing Using Chip-Scale Mid-Infrared Integrated Photonics”, Adv. Optical Mater.2016, 4, 1755–1759) and Patel (US 20040240822 A1).
With regards to claim 1, Ma discloses a waveguide device comprising: a substrate (Fig. 1a) comprising an undercladding (Fig. 1a); and a chalcogenide waveguide (Fig. 1a) disposed on the oxide undercladding. Ma does not explicitly teach an oxide undercladding and further wherein a cross-sectional profile of the chalcogenide waveguide being defined between the undercladding and an edge-free exposed waveguide surface and having an aspect ratio of width to height that is greater than two. Lin discloses a waveguide device comprising: a substrate (Si substrate; Fig. 1a) comprising an oxide undercladding (SiO2; Fig. 1a); and a waveguide (SiN; Fig. 1a) disposed on the oxide undercladding, the waveguide having an aspect ratio of width to height that is greater than two (pg. 1756, left column). Patel teaches it was known to provide a waveguide comprising a rounded profile that is edge free in order to reduce loss of light. It would have been well known, obvious, and predictably suitable to one with ordinary skill in the art to modify Ma with the claimed limitations to produce a desired optical characteristic while reducing the loss of light.
With regards to claims 2, 4, and 5, Ma does not specify the claimed chalcogenide. Nevertheless, As2Se3 is a known chalcogenide waveguide commonly used based on its optical transmission properties in the infrared range as well as being transparent to infrared light within a wavelength range from about 2.5µm to at least about 15µm and further having a refractive index between about 2 and about 3 within the wavelength range from about 2.5µm to at least about 15µm. Substituting the waveguide taught by Ma with the claimed waveguide would have been obvious since the substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
With regards to claim 3, Lin teaches wherein the aspect ratio of width to height is five (pg. 1756, left column), but does not explicitly teach wherein the aspect ratio of width to height is greater than five. However, Lin further explains that adjusting the waveguide geometry can improve the sensing performance (pg. 1756, left column). Therefore, in view of the recited benefit, it would have been well known, obvious, and predictably suitable to one with ordinary skill in the art to modify Ma, in view of Lin, with the claimed aspect ratio.
With regards to claim 6, Ma does not teach the claimed waveguide geometry. However, Lin teaches that adjusting the waveguide geometry can improve the sensing performance (pg. 1756, left column). Therefore, it would have been well known, obvious, and predictably suitable to one with ordinary skill in the art to modify Ma with the claimed waveguide geometry to improve sensor performance.
With regards to claim 7, Ma discloses the invention according to claim 1. It should be noted that apparatus claims must be structurally distinguished from the prior art.  Claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959). Apparatus claims cover what a device is, not what a device does. Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15, USPQ2d 1525, 1528, (Fed. Cir. 1990).  See MPEP 2114. Claim 7 appears to be directed to a functional limitation of the claimed device without further limiting the structure of the device.
With regards to claim 8, Ma discloses the recited configuration (Fig. 5).
With regards to claims 9-11, Ma teaches an embodiment wherein the waveguide can be integrated with sources and detectors (see 1. Introduction). The limitations directed to the microelectronic circuitry and signal transmitter are considered known modifications. As such, it would have been well known, obvious, and predictably suitable to one with ordinary skill in the art to modify Ma with the claimed configuration to provide a compact package for use in remote sensing operations.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS H TANINGCO whose telephone number is (571)272-1848.  The examiner can normally be reached on Monday-Friday 9am-6pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARCUS H TANINGCO/Primary Examiner, Art Unit 2884